Exhibit 10.2 SECURITY AGREEMENT By STEAK N SHAKE OPERATIONS, INC., as Borrower and THE GUARANTORS PARTY HERETO and JEFFERIES FINANCE LLC, as Collateral Agent Dated as of September 8, 2011 TABLE OF CONTENTS Page(s) ARTICLE I DEFINITIONS AND INTERPRETATION 2 SECTION 1.1 Definitions 2 SECTION 1.2 Interpretation 8 SECTION 1.3 Resolution of Drafting Ambiguities 8 SECTION 1.4 Perfection Certificate 8 ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS 8 SECTION 2.1 Grant of Security Interest 8 SECTION 2.2 Filings. 9 ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL 10 SECTION 3.1 Delivery of Certificated Securities Collateral 10 SECTION 3.2 Perfection of Uncertificated Securities Collateral 11 SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected Security Interest 11 SECTION 3.4 Other Actions 11 SECTION 3.5 Joinder of Additional Guarantors 15 SECTION 3.6 Supplements; Further Assurances 15 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS 15 SECTION 4.1 Title 15 SECTION 4.2 Validity of Security Interest 16 SECTION 4.3 Defense of Claims;Transferability of Pledged Collateral 16 SECTION 4.4 Other Financing Statements 16 SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of Organization, etc. 16 SECTION 4.6 Location of Inventory and Equipment 17 SECTION 4.7 Corporate Names; Prior Transactions 17 SECTION 4.8 Due Authorization and Issuance 17 SECTION 4.9 Consents, etc. 17 SECTION 4.10 Pledged Collateral 18 SECTION 4.11 Insurance 18 SECTION 4.12 Payment of Taxes; Compliance with Legal Requirements; Contesting Liens; Charges 18 SECTION 4.13 Access to Pledged Collateral, Books and Records; Other Information 18 ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL 18 SECTION 5.1 Pledge of Additional Securities Collateral 18 SECTION 5.2 Voting Rights; Distributions; etc. 19 SECTION 5.3 Organizational Documents 20 SECTION 5.4 Default 20 SECTION 5.5 Certain Agreements of Pledgors as Issuers and Holders of Equity Interests 20 i ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL 20 SECTION 6.1 Grant of License 20 SECTION 6.2 Registration 21 SECTION 6.3 No Violations or Proceedings 21 SECTION 6.4 Protection of Collateral Agent's Security 21 SECTION 6.5 After-Acquired Property 22 SECTION 6.6 Litigation 22 SECTION 6.7 Intent-to-Use Trademark and Service Mark Applications 23 ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS 23 SECTION 7.1 Special Representation and Warranties 23 SECTION 7.2 Maintenance of Records 23 SECTION 7.3 Legend 23 SECTION 7.4 Modification of Terms, etc. 24 SECTION 7.5 Collection 24 ARTICLE VIII REMEDIES 24 SECTION 8.1 Remedies 24 SECTION 8.2 Notice of Sale 26 SECTION 8.3 Waiver of Notice and Claims; Other Waivers; Marshalling 26 SECTION 8.4 Standards for Exercising Rights and Remedies 27 SECTION 8.5 Certain Sales of Pledged Collateral 27 SECTION 8.6 No Waiver; Cumulative Remedies 28 SECTION 8.7 Certain Additional Actions Regarding Intellectual Property 29 ARTICLE IX APPLICATION OF PROCEEDS 29 SECTION 9.1 Application of Proceeds 29 ARTICLE X MISCELLANEOUS 29 SECTION 10.1 Concerning Collateral Agent 29 SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact 30 SECTION 10.3 Continuing Security Interest; Assignment 30 SECTION 10.4 Termination; Release 31 SECTION 10.5 Modification in Writing 31 SECTION 10.6 Notices 31 SECTION 10.7 Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury Trial 31 SECTION 10.8 Severability of Provisions 32 SECTION 10.9 Execution in Counterparts 33 SECTION 10.10 Business Days 33 SECTION 10.11 Waiver of Stay 33 SECTION 10.12 No Credit for Payment of Taxes or Imposition 33 ii SECTION 10.13 No Claims Against Collateral Agent 33 SECTION 10.14 No Release 34 SECTION 10.15 Overdue Amounts 34 SECTION 10.16 Obligations Absolute 34 SCHEDULES Schedule 1 Perfection Steps EXHIBITS Exhibit 1 Issuer’s Acknowledgment Exhibit 2 Securities Pledge Amendment Exhibit 3 Joinder Agreement Exhibit 4 Securities Account Control Agreement Exhibit 5 Deposit Account Control Agreement Exhibit 6 Copyright Security Agreement Exhibit 7 Patent Security Agreement Exhibit 8 Trademark Security Agreement iii SECURITY AGREEMENT This SECURITY AGREEMENT, dated as of September 8, 2011 (as amended, amended and restated, supplemented or otherwise modified from time to time in accordance with the provisions hereof, this “Agreement”), made by Steak n Shake Operations, Inc., an Indiana corporation (“Borrower”), and the Subsidiary Guarantors from time to time party hereto by execution of this Agreement or otherwise by execution of a Joinder Agreement (the “Guarantors”), as pledgors, assignors and debtors (Borrower, together with the Guarantors, in such capacities and together with any successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor of Jefferies Finance LLC, in its capacity as Collateral Agent pursuant to the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured party (in such capacities and together with any successors in such capacities, the “Collateral Agent”). R E C I T A L S: A.Borrower, the Subsidiary Guarantors party thereto, the Collateral Agent and the lending institutions and other entities party thereto (the “Lenders”) have entered into that certain Credit Agreement, dated as of September 8, 2011 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”). B.The Guarantors have, pursuant to the Credit Agreement, unconditionally guaranteed the Secured Obligations. C.Borrower and the Guarantors will receive substantial benefits from the execution, delivery and performance of the Secured Obligations under the Credit Agreement and the other Loan Documents and are, therefore, willing to enter into this Agreement. D.Each Pledgor is, or as to Pledged Collateral acquired by such Pledgor after the date hereof will be, the legal and/or beneficial owner of the Pledged Collateral pledged by it hereunder. E.This Agreement is given by each Pledgor in favor of the Collateral Agent for the benefit of the Secured Parties to secure the payment and performance of all of the Secured Obligations. F.It is a condition to the obligations of the Lenders to make the Loans under the Credit Agreement and a condition to the Issuing Bank issuing Letters of Credit under the Credit Agreement that each Pledgor execute and deliver the applicable Loan Documents, including this Agreement. A G R E E M E N T: NOW THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Pledgor and the Collateral Agent hereby agree as follows: 1 ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1Definitions. (a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms used herein that are defined in the UCC shall have the meanings assigned to them in the UCC. (b)Terms used but not otherwise defined herein that are defined in the Credit Agreement shall have the meanings given to them in the Credit Agreement. (c)The following terms shall have the following meanings: “Additional Pledged Interests” shall mean, collectively, with respect to each Pledgor, (i)all options, warrants, rights, agreements, additional membership, partnership or other equity interests of whatever class of any issuer of Initial Pledged Interests or any interest in any such issuer, together with all rights, privileges, authority and powers of such Pledgor relating to such interests in each such issuer or under any Organizational Document of any such issuer, and the certificates, instruments and agreements representing such membership, partnership or other interests and any and all interest of such Pledgor in the entries on the books of any financial intermediary pertaining to such membership, partnership or other equity interests from time to time acquired by such Pledgor in any manner and (ii)all membership, partnership or other equity interests, as applicable, of each limited liability company, partnership or other entity (other than a corporation) hereafter acquired or formed by such Pledgor and all options, warrants, rights, agreements, additional membership, partnership or other equity interests of whatever class of such limited liability company, partnership or other entity, together with all rights, privileges, authority and powers of such Pledgor relating to such interests or under any Organizational Document of any such issuer, and the certificates, instruments and agreements representing such membership, partnership or other equity interests and any and all interest of such Pledgor in the entries on the books of any financial intermediary pertaining to such membership, partnership or other interests, from time to time acquired by such Pledgor in any manner. “Additional Pledged Shares” shall mean, collectively, with respect to each Pledgor, (i)all options, warrants, rights, Equity Interests, agreements, additional shares of capital stock of whatever class of any issuer of the Initial Pledged Shares or any other equity interest in any such issuer, together with all rights, privileges, authority and powers of such Pledgor relating to such interests issued by any such issuer under any Organizational Document of any such issuer, and the certificates, instruments and agreements representing such interests and any and all interest of such Pledgor in the entries on the books of any financial intermediary pertaining to such interests, from time to time acquired by such Pledgor in any manner and (ii)all the issued and outstanding shares of capital stock of each corporation hereafter acquired or formed by such Pledgor and all options, warrants, rights, agreements or additional shares of capital stock of whatever class of such corporation, together with all rights, privileges, authority and powers of such Pledgor relating to such shares or under any Organizational Document of such corporation, and the certificates, instruments and agreements representing such shares and any and all interest of such Pledgor in the entries on the books of any financial intermediary pertaining to such shares, from time to time acquired by such Pledgor in any manner. “Agreement” shall have the meaning assigned to such term in the Preamble hereof. “Bailee Letter” shall have the meaning assigned to such term in Section 3.4. “Borrower” shall have the meaning assigned to such term in the Preamble. 2 “Charges” shall mean any and all property and other taxes, assessments and special assessments, levies, fees and all governmental charges imposed upon or assessed against, and all claims (including any landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other charges arising by operation of law) against, all or any portion of the Pledged Collateral. “Commercial Motor Vehicles” shall mean motor vehicles used primarily for commercial purposes. “Commodity Account Control Agreement” shall mean a commodity account control agreement in a form that is reasonably satisfactory to the Collateral Agent. “Contracts” shall mean, collectively, with respect to each Pledgor, all sale, service, performance, equipment or property lease contracts, agreements and grants and all other contracts, agreements or grants (in each case, whether written or oral, or third party or intercompany), to which such Pledgor is a party, and all assignments, amendments, restatements, supplements, extensions, renewals, replacements or modifications thereof. “Control” shall mean (i)in the case of each Deposit Account, “control,” as such term is defined in Section9-104 of the UCC, and (ii)in the case of any Security Entitlement, “control,” as such term is defined in Section8-106 of the UCC and (iii)in the case of any Commodity Contract, “control,” as such term is defined in Section9-106 of the UCC. “Control Agreements” shall mean, collectively, the Deposit Account Control Agreement(s), the Securities Account Control Agreement(s) and the Commodity Account Control Agreement(s). “Copyright Security Agreement” shall mean an agreement substantially in the form annexed hereto as Exhibit6. “Copyrights” shall mean, collectively, with respect to each Pledgor, all works of authorship (whether protected by statutory or common law copyright, whether established or registered in the United States or any other country or any political subdivision thereof, whether registered or unregistered and whether published or unpublished) and all copyright registrations and applications made by such Pledgor, in each case, whether now owned or hereafter created or acquired by such Pledgor, including the copyrights, registrations and applications listed on Schedule 14(c) to the
